Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Market Announcements Office Australian Securities Exchange 20 Bridge Street Sydney, NSW 2000 3 February 2016 Dear Sir/Madam Form 603 – Notice of initial substantial holder The Board of Directors of TBG Diagnostics Limited (ASX: TDL, OTC: PGLA) (“the Company”) hereby lodges a Form 603 on behalf of its substantial shareholder. The creation of a substantial shareholder interest is due to the substantial shareholder’s participation in the share placement announced to market on 29 January 2016. Please find attached the Form 603. Best regards, Blair Lucas Company Secretary ENDS For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages.
